DETAILED ACTION

This office action is in response to Applicant’s submission filed on 20 March 2019.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
Regarding claims 1-7, 14-20,
 (Independent Claims)  With regards to claim 1 / 14, the claim recites a method / device, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 14 in part, recites 
 “…. computing a perplexity score for a current training data sample in a training data set, the perplexity score comprising a divergence between data defining a class associated with the current training data sample and a probability vector generated by the ANN model specifying probabilities that the current training data sample belongs to each of a plurality of classes” (mathematical concept), “following a forward training pass for an artificial neural network (ANN) …. determining if the perplexity score is lower than a first threshold, removing the current training data sample from the training data set if the perplexity score is lower than the first threshold, and continuing training of the ANN model following the removal of the current training data sample from the training data set” (mental process), 
“computing a perplexity score for a current training data sample in a training data set, the perplexity score comprising a divergence between data defining a class associated with the current training data sample and a probability vector generated by the ANN model specifying probabilities that the current training data sample belongs to each of a plurality of classes”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing element (e.g., processor, computer storage having computer-executable instruction executed by processor), the steps of computing, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  
The limitations of “following a forward training pass for an artificial neural network (ANN) …. determining if the perplexity score is lower than a first threshold, removing the current training data sample from the training data set if the perplexity score is lower than the first threshold, and continuing training of the ANN model following the removal of the current training data sample from the training data set”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “removing”, training” in the limitation citied above could be performed by a human mind with possible aid of paper & pen and/or calculator (e.g., a human data statistical analyzer can analyze data collected to build statistical data model), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 14 recites the additional elements: generic computer elements (like a processor to execute instruction stored in memory), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer 
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-7 / 15-20 are dependent on claim 1 / 14 and include all the limitations of claim 1 / 14. Therefore, claims 2-7 / 15-20 recite the same abstract ideas. 
With regards to claims 2-7 / 15-20, the claim recites further limitation on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
Regarding claims 8-13,
 (Independent Claims)  With regards to claim 8, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 8 in part, recites 
 “ …. computing a perplexity score for a current training data sample in a training data set by computing a probability of a current training data sample based on the PDF” (mathematical concept), “following a forward training pass for an artificial neural network (ANN) model, learning a probability density function (PDF) fitting activation maps generated by the ANN model during training on training data samples previously used to train the ANN … determining if the perplexity score is lower than a first threshold, removing the current training data sample from the training data set if the perplexity score is lower than the first threshold, and continuing training of the ANN model following the removal of the current training data sample from the training data set” (mental process), 
The limitations of “computing a perplexity score for a current training data sample in a training data set by computing a probability of a current training data sample based on the PDF”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing element (e.g., processor, computer storage having computer-executable instruction executed by processor), the steps of computing, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  
The limitations of “following a forward training pass for an artificial neural network (ANN) model, learning a probability density function (PDF) fitting activation maps generated by the ANN model during training on training data samples previously used to train the ANN … determining if the perplexity score is lower than a first threshold, removing the current training data sample from the training data set if the perplexity score is lower than the first threshold, and continuing training of the ANN model following the removal of the current training data sample from the training data set”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “removing”, training” in the limitation citied above could be performed by a human mind with possible aid of paper & pen and/or calculator (e.g., a human data statistical analyzer can analyze data collected to build statistical data model), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 8 recites the additional elements: generic computer elements (like a processor to execute instruction stored in memory), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 8 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 9-13 are dependent on claim 8 and include all the limitations of claim 8. Therefore, claims 9-13 recite the same abstract ideas. 
With regards to claims 9-13, the claim recites further limitation on transaction 





Art Rejection Analysis

There is no art rejection for claims 1-20.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.   
Regarding independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record: “…. following a forward training pass for an artificial neural network (ANN) model, computing a perplexity score for a current training data sample in a training data set, the perplexity score comprising a divergence between data defining a class associated with the current training data sample and a probability vector generated by the ANN model specifying probabilities that the current training data sample belongs to each of a plurality of classes, determining if the perplexity score is lower than a first threshold, removing the current training data sample from the training data set if the perplexity score is lower than the first threshold, and continuing training of the ANN model following the removal of the current training data sample from the training data set”.
Regarding independent claim 8, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record: “…. following a forward training pass for an artificial neural network (ANN) model, learning a probability density function (PDF) fitting activation maps generated by the ANN model during training on training data samples previously used to train the ANN, computing a perplexity score for a current training data sample in a training data set by computing a probability of a current training data sample based on the PDF, determining if the perplexity score is lower than a first threshold, removing the current training data sample from the training data set if the perplexity score is lower than the first threshold, and continuing training of the ANN model following the removal of the current training data sample from the training data set”.
Regarding independent claim 14, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record: “…. compute a perplexity score for a current training data sample in a training data set for training an artificial neural network (ANN) model, the perplexity score comprising a divergence between data defining a class associated with the current training data sample and data generated by the ANN model specifying probabilities that the current training data sample belongs to each of a plurality of classes, determine if the perplexity score is lower than a first threshold, remove the current training data sample from the training data set if the perplexity score is lower than the first threshold, and continue training the ANN model following the removal of the current training data sample from the training data set”.
Regarding the dependent claims, which include all the limitations of the independent claims, therefore there is also no art rejection also.

The followings are references closest to the invention claimed:
Liu et al., US-PGPUB NO.2017/0235824A1 [hereafter Liu] teaches perplexity score calculation for training data.
Lao et al., US-PGPUB NO.2018/0114108A1 [hereafter Lao] teaches perplexity calculation for input data. 
Xu, et al., “Efficient subsampling for training complex language models”, Proceedings of the 2011 Conference on Empirical Methods in Natural Language Processing, pages.1128-1136 [hereafter Xu] shows an efficient subsampling technique for training neural networks.
Mikolov, et al., “Strategies for training large scale neural network language models”, 2011 IEEE Workshop on Automatic Speech Recognition & Understanding [hereafter Mikolov] shows using strategies for applying subsampling for training neural network models.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128